Michael J. Kelly, P.J.
Plaintiff initiated the instant action to recover damages arising from an allegedly defamatory editorial published in defendant C & G Publishing’s newspaper, the Warren Weekly. Following plaintiff’s proofs, defendant moved for a directed verdict, which the trial court took under advisement. After the jury returned a. verdict in plaintiff’s favor, the trial court granted defendant’s motion and set aside the jury award. Plaintiff appeals as of right and we affirm. The trial court did not err in finding that plaintiff failed to prove that the defendant’s reporter was guilty of malice in publishing the offending statements.
It is uncontested that plaintiff was a public figure at the time of the challenged publication. Thus, in order for plaintiff to succeed on her claim of libel, she must prove by clear and convincing evidence that the statements were published with actual malice. New York Times Co v Sullivan, 376 US 254; 84 S Ct 710; 11 L Ed 2d 686 (1964).
In the case at bar, defendant published an editorial explaining why it declined to endorse plaintiff for reelection to public office in the City of Warren. The editorial commented that plaintiff had refused to follow a city ordinance, which eventu*693ally led to lengthy litigation and a Michigan Supreme Court ruling that plaintiff was indeed breaking the law by refusing to comply with the ordinance. In making the comments, defendant’s reporter relied on findings of fact contained in court opinions concerning the mentioned litigation.
Plaintiff contends that the findings on which the reporter relied had not been properly established and that this had been made known to the reporter before the article’s publication. Consequently, the reporter should have had a serious doubt concerning the truth of the findings. This, according to plaintiff, constituted a factual predicate from which a jury could infer actual malice. We do not agree.
The United States Supreme Court has held that adoption of any rational interpretation of a public document is a sufficient defense, as a matter of law, to a suit for defamation. Time, Inc v Pape, 401 US 279; 91 S Ct 633; 28 L Ed 2d 45 (1971); see also Orr v Argus-Press Co, 586 F2d 1108 (CA 6, 1978). Here, we agree with the trial court that the reporter’s writings fairly characterized the findings of fact contained in the court opinions. The trial court did not err in directing a verdict against plaintiffs claims.
Affirmed.
Gribbs, J., concurred.